Citation Nr: 0421548	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  98-10 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic 
prostatitis.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left calcaneal spur, as a result of VA vocational 
rehabilitation.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1993.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 2003 on appeal from a 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, it was remanded for 
additional development.  The case is now before the Board for 
final appellate consideration.

The record reflects that the veteran had requested a Board 
hearing in conjunction with his appeal, and that such a 
hearing was scheduled for July 2002.  However, he failed to 
report for the hearing and his request for a personal hearing 
is deemed withdrawn.  38 C.F.R. § 20.702(d).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence shows that the veteran's 
chronic prostatitis was first shown approximately 6 months 
after service and he gave a history of cramping pain in the 
inguinal area at that time; however, the service separation 
and December 1993 post-service examinations were negative for 
prostatitis, follow-up urology clinic evaluations from 
December 1994 through July 1997 were negative for a 
recurrence or residuals of prostatitis, the veteran failed to 
report for a VA urology examination scheduled in September 
2003 to determine if he has a current diagnosis of 
prostatitis, and a medical opinion obtained at that latter 
date goes against the claim of a nexus between a post-service 
diagnosis of prostatitis and service; thus, there is no 
medical evidence of a current diagnosis of prostatitis or of 
a nexus between the claimed disability and service.

3.  In July 1996, the veteran was participating in a VA 
course of vocational rehabilitation.  

4.  The competent medical evidence does not show that the 
veteran's current left calcaneal spur is related to any 
incident or injury incurred in July 1996 during vocational 
rehabilitation.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for claimed chronic 
prostatitis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2003).

2.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for a left calcaneal spur, as a result of VA vocational 
rehabilitation, is not warranted.  38 U.S.C.A. § 1151 (prior 
to October 1, 1997); 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claim before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the November 1997 rating decision on appeal, 
the June 1998 statement of the case (SOC), January 2002 
rating decision, and supplemental statements of the case 
(SSOCs) dated in January 2002 and April 2004 adequately 
informed him of the information and evidence needed to 
substantiate his claim.  The Board observes that the SSOCs 
and VCAA notice letters dated in December 2001 and July 2003 
informed him of the VCAA's implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004)), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the RO decision that is the 
subject of this appeal; however, the original RO decision 
that is the subject of this appeal was entered in November 
1997, before the enactment of VCAA.  Obviously, VA could not 
have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see O.G.C. Prec. Op. No. 7-2004.

Moreover, in December 2001 and July 2003, the RO provided 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  In June 1997, the 
veteran informed VA that there were no additional treatment 
records for either condition and he had submitted all records 
with his claim.  He has not identified any additional medical 
records since that time.  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
April 2002 correspondence, the RO informed the veteran that 
he had 90 days from the date of the letter, or until the 
Board issued a decision in his case, whichever came first, to 
send the Board any additional evidence concerning his appeal.  
In December 2002, the veteran was requested to provide 
additional information regarding any medical treatment so 
that VA could obtain additional evidence.  In the July 2003 
VCAA notice letter, the RO informed the veteran that VA would 
obtain "[a]ny federal government agency records" he 
identified (emphasis added), and provided a VA Form 21-4142 
in case the veteran wanted VA "to obtain any additional 
private medical records in support of your claim (emphasis 
added)."  In June 2004 correspondence, the RO informed the 
veteran that he had 90 days from the date of the letter, or 
until the Board issued a decision in his case, whichever came 
first, to send the Board any additional evidence concerning 
his appeal.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton, supra; see 
also 38 C.F.R. § 20.1102 (harmless error).  In the case of 
the appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated service and post-
service medical records.  In June 1997, the veteran informed 
VA that there were no additional treatment records for either 
condition and he had submitted all records with his claim.  
The veteran has not identified any additional medical records 
since that time.  The veteran failed to report for a hearing 
scheduled in July 2002, during which time he would have had 
the opportunity to identify any additional medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that in September 2003 VA attempted to 
conduct an examination with regard to the veteran's claim for 
service connection for chronic prostatitis.  The veteran 
failed to report, but the examiner reviewed the veteran's 
claims file and provided an opinion.  The Board finds that 
the relevant medical evidence of record, to include this 
medical opinion based on a review of the veteran's claims 
file, contains sufficient detail to make a decision on this 
claim.  Thus, there is no duty to provide another examination 
with regard to this issue.  38 U.S.C. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

The Board also notes that in December 2003 the veteran failed 
to report for a VA examination to determine the nature and 
etiology of his left calcaneal spur.  The Board points out 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board further notes that during the pendency of his claim 
the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  In June 1997, 
the veteran informed VA that there were no additional 
treatment records for either condition and he had submitted 
all records with his claim.  He has not identified any 
additional medical records since that time.  It is clear that 
there is no additional relevant evidence that has not been 
obtained and that the appellant desires the Board to proceed 
with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background

The veteran contends that his chronic prostatitis began 
during service and was diagnosed within one year of his 
separation from active duty.  He also asserts that he 
incurred his left calcaneal heel spur in July 1996 while on a 
hike for a college geology course he took while in the VA 
vocational rehabilitation program.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records reveal that he 
underwent a bilateral vasectomy in 1977.  In November 1990, 
he was diagnosed with gynococcal urethritis, and treated 
without recurrence.  Reports of a February 1992 annual 
physical examination and a March 1993 separation examination 
are negative for complaints, symptoms, findings or diagnoses 
relating to prostatitis.  In March 1993, he denied frequent 
or painful urination.    

The report of a December 1993 VA general medical examination 
is negative for any genitourinary complaints, symptoms, 
findings or diagnoses.  

The veteran was diagnosed with prostatitis in February and 
May 1994 at an Army community hospital.  He related a two-
year history of cramping pain in the inguinal area with 
sexual intercourse.  The veteran underwent treatment and 
urological follow-ups in December 1994, July 1995, January 
1996 and July 1997 were negative for any recurrence.  Medical 
records from the same Army community hospital provide that 
the veteran was diagnosed with a bone spur on the left heel 
in October 1996.  

VA records demonstrate that the veteran was participating in 
a course of VA vocational rehabilitation at the time of his 
claimed July 1996 left heel injury.  In June 1997 
correspondence, the veteran's professor informed VA that in 
June 1996, the class made a fairly demanding hike down an 
arroyo over uneven ground.  She seemed to remember the 
veteran noting that his foot was hurting, as the hike ended.  
She stated that it was not unusual for twisted ankles and 
other minor mishaps to occur during such walks, especially if 
the student was not used to that sort of hiking.  

The report of a September 2003 VA genitourinary examination 
provides that the veteran did not report.  The examiner noted 
having reviewed the veteran's claims file and set forth a 
review of the pertinent in-service and post-service medical 
history.  Of note was a November 1990 diagnosis of 
gynoccoccal urethritis, which was treated without recurrence.  
In February 1994, the veteran was diagnosed with prostatitis 
and treated with no recurrence.  The examiner concluded that 
there was no indication in the veteran's claims file that he 
had any evidence of prostatitis let alone recurrent 
prostatitis while in the service.  The one episode of 
gynococcal urethritis in 1990 would not have initiated a 
problem causing chronic prostatitis.  The veteran's only 
episode of prostatitis was diagnosed after his separation 
from the service, so the examiner did not think the veteran 
had any diagnosis of chronic prostatitis dating to his tenure 
in the service. 

A notation in the claims file reveals that in December 2003 
the veteran failed to report for a scheduled examination in 
connection with his claim for compensation under 38 U.S.C.A. 
§ 1151 for a left calcaneal spur.  

Legal Analysis

Service Connection

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The disease 
entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for chronic prostatitis on any basis.  

Turning to service connection on a direct basis, the Board 
recognizes that during service the veteran was diagnosed with 
gynococcal urethritis.  However, his service medical records 
are negative for a diagnosis of prostatitis.  There is 
medical evidence of a diagnosis of prostatitis in February 
and May 1994, within 6 months of service and the veteran 
related a two-year history of cramping pain in the inguinal 
area with sexual intercourse at that time.  However, aside 
from the fact that the service medical records, to include a 
report of a March 1993 separation examination, and a post-
service December 1993 examination were negative for any 
findings attributable to prostatitis, after the veteran was 
treated for prostatitis in February and May 1994, follow-up 
clinic visits were negative for a recurrence of the 
disability at issue.  Nevertheless, the RO scheduled the 
veteran for a VA urology examination to determine if he had a 
current diagnosis and, if so, whether it was related to 
service.  The veteran failed to report for that examination.  
Moreover, the clinician scheduled to examine the veteran at 
that time reviewed the medical evidence in the claims file 
and proffered an opinion that the veteran's post-service 
prostatitis was not linked to service.  The Board finds that 
this opinion is especially probative, as it was made by a 
physician and was based on a review of the veteran's service 
medical records and post-service treatment records.  The 
Board finds it significant that the opinion is supported by a 
rationale with reference to the veteran's medical records.  
There is no competent opinion to the contrary.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination, and a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim without good cause, the 
claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(b).  In this case, the overwhelming 
preponderance of the evidence that is of record is against 
the veteran's claim.  The Board recognizes the veteran's 
contentions that his chronic prostatitis, first shown after 
service, is related to his service.  As a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a diagnosis or question of medical 
causation.  Espiritu, supra.  Thus, his own contentions and 
history are not competent medical evidence that support his 
claim.  

In sum, the competent medical evidence shows that the 
veteran's chronic prostatitis was first shown approximately 6 
months after service and he gave a history of cramping pain 
in the inguinal area at that time.  However, the service 
separation and December 1993 post-service examinations were 
negative for prostatitis, follow-up urology clinic 
evaluations from December 1994 through July 1997 were 
negative for a recurrence or residuals of prostatitis, the 
veteran failed to report for a recent VA urology examination 
scheduled in September 2003 to determine if he has a current 
diagnosis of the claimed disability, and a competent opinion 
obtained at that latter date based on a review of the record 
goes against the claim of a nexus between the only post-
service medical evidence of prostatitis and service; thus, 
there is no medical evidence of a current diagnosis of 
prostatitis or of a nexus between claimed prostatitis and 
service.

Compensation under 38 U.S.C.A. § 1151

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment; or where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of the 
provision of VA training and rehabilitation services as part 
of an approved rehabilitation program under chapter 31 of 
this title, compensation shall be awarded in the same manner 
as if such disability were service-connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment or training 
and rehabilitation in question resulted in additional 
disability but also that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
training and rehabilitation, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  As the veteran filed his claim prior to 
October 1, 1997, the more favorable version of 38 U.S.C.A. 
§ 1151 is applicable to his appeal.  Thus, the veteran need 
not show that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the treatment in question; the only issue before 
the Board is whether the veteran incurred a left calcaneal 
spur during or as a result of VA vocational rehabilitation. 

Relevant VA regulations provide that in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury.  38 C.F.R. § 3.358(b)(1).  Compensation 
will not be payable for the continuance or natural progress 
of diseases or injuries for which the hospitalization or 
treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran. "Necessary consequences" are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for compensation under 1151.  The Board 
recognizes the veteran's assertions that he injured his left 
heel during a hike for a geology class, as part of his VA 
vocational rehabilitation, as well as the statement from his 
professor that she seemed to remember him noting at that time 
that he had foot pain.  However, as laypeople, the veteran 
and his professor are not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis or question 
of medical causation.  Espiritu, supra.  Thus, their 
contentions and history are not competent medical evidence 
linking his current left calcaneal spur to the claimed injury 
during VA vocational rehabilitation.  

Moreover, there is no competent medical evidence linking the 
veteran's left calcaneal spur to the claimed injury.  The 
Board finds it significant that the veteran failed to attend 
a scheduled VA examination, the results of which may have 
been favorable to his claim.  As noted above, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination, and a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim without good cause, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  Moreover, "[t]he duty to assist in the development 
and adjudication of a claim is not a one way street."  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence. " Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).

Similarly, the veteran failed to report for a hearing 
scheduled in July 2002, during which time he would have had 
the opportunity to present argument supportive of his appeal.  

As the preponderance of the evidence is against the veteran's 
claims for service connection for chronic prostatitis and 
compensation under 38 U.S.C.A. § 1151 for a left calcaneal 
spur, as a result of VA vocational rehabilitation, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for chronic prostatitis is 
denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left calcaneal spur, as a result of VA vocational 
rehabilitation, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



